 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    LEE’S MINI MART et al,                            1:19-cv-00887-DAD-EPG
10                       Plaintiff,                     NEW CASE NUMBER:
11           v.                                         1:19-cv-00887-EPG
12    UNITED STATES OF AMERICA                          ORDER REASSIGNING CASE
13                       Defendant.
14

15          All parties in the above-captioned case have consented to magistrate judge jurisdiction

16   over this action for all purposes, including trial and entry of final judgment, pursuant to 28 U.S.C.

17   §636(c)(1). (Doc. Nos. 13, 15.) Accordingly, this court reassigns this action to the docket of

18   United States Magistrate Judge Erica P. Grosjean for all further proceedings, including trial and

19   entry of judgment, pursuant to 28 U.S.C. § 636(c)(1).

20          To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents filed in this action.

22                                          1:19-cv-00887-EPG

23          IT IS SO ORDERED.

24   IT IS SO ORDERED.
25
        Dated:     October 4, 2019
26                                                      UNITED STATES DISTRICT JUDGE

27

28
                                                        1
